
	
		I
		112th CONGRESS
		1st Session
		H. R. 1641
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Posey (for
			 himself, Ms. Jackson Lee of Texas,
			 Mr. Wolf, Mr. Bishop of Utah, and
			 Mr. Olson) introduced the following
			 bill; which was referred to the Committee
			 on Science, Space, and Technology
		
		A BILL
		To direct the National Aeronautics and Space
		  Administration to plan to return to the Moon and develop a sustained human
		  presence on the Moon.
	
	
		1.Short titleThis Act may be cited as the
			 Reasserting American Leadership in
			 Space Act or the REAL Space Act.
		2.FindingsCongress finds the following:
			(1)The 109th Congress
			 passed the National Aeronautics and Space Administration Authorization Act of
			 2005 overwhelmingly, establishing as the National Aeronautics and Space
			 Administration’s priority human space flight goal: To develop a
			 sustained human presence on the Moon . . . to promote exploration, commerce,
			 science, and United States preeminence in space as a stepping stone for the
			 future exploration of Mars and other destinations..
			(2)The 110th Congress overwhelmingly
			 reaffirmed the vision of returning to the Moon as an integral part of exploring
			 further into our solar system through the passage of the National Aeronautics
			 and Space Administration Authorization Act of 2008, expressing support for
			 the broad goals of the space exploration policy of the United States,
			 including the eventual return to and exploration of the Moon and other
			 destinations in the solar system and the important national imperative of
			 independent access to space.
			(3)The 111th Congress, in the National
			 Aeronautics and Space Administration Authorization Act of 2010, called for the
			 development of a heavy lift capability of greater than 130 metric tons
			 consisting of the Space Launch System (SLS) and Multi-Purpose Crew Vehicle
			 (MPCV) to pursue exploration, yet fell short on explicitly stating a clear
			 destination.
			(4)The 112th Congress has reaffirmed this
			 commitment to the development of a heavy lift capability.
			(5)A sustained human presence on the Moon will
			 allow astronauts and researchers the opportunity to leverage new technologies
			 in addressing the challenges of sustaining life on another celestial body,
			 lessons which are necessary and applicable as we explore further into our solar
			 system, to Mars and beyond.
			(6)A
			 sustained human presence on the Moon would once again inspire and engage public
			 interest in our space program, motivating young people to excel in the vital
			 subjects of math and science, subjects in which American students lag behind
			 our international competitors.
			(7)A sustained human presence on the Moon
			 would challenge American industry to continue to develop technologies that not
			 only enhance our exploration programs but can be applied across all disciplines
			 of science.
			(8)The commercial applications of space
			 technologies have had tens of billions of dollars in economic impact, including
			 products from semiconductors and aircraft controls to scratch-resistant lenses
			 and water purification systems.
			(9)The healthcare
			 technologies derived from our space program, such as the portable x-ray
			 machine, the MRI, advanced life-saving diagnostics, and the implantable heart
			 aid, have saved and improved countless lives.
			(10)Space is the
			 world’s ultimate high ground, returning to the Moon and reinvigorating our
			 human space flight program is a matter of national security.
			(11)Technologies developed and sustained by the
			 National Aeronautics and Space Administration’s human space flight program,
			 such as liquid and solid rocket propulsion, environmental and life support
			 systems, and communications, navigation, and control systems are important to
			 our military.
			(12)China and Russia,
			 understanding the economic and strategic importance of human space flight, have
			 declared their intentions of colonizing the Moon and are advancing their lunar
			 exploration plans.
			(13)It is
			 strategically important that the United States possess and maintain the
			 capabilities of unfettered operation in the space domain, and not cede the
			 space domain to other nations.
			3.MissionIn accordance with the National Aeronautics
			 and Space Administration Authorization Act of 2005, which established as the
			 National Aeronautics and Space Administration’s priority goal: To
			 develop a sustained human presence on the Moon . . . to promote exploration,
			 commerce, science, and United States preeminence in space as a stepping stone
			 for the future exploration of Mars and other destinations., and in
			 accordance with the National Aeronautics and Space Administration Authorization
			 Act of 2008, which endorsed the broad goals of the space exploration
			 policy of the United States, including the eventual return to and exploration
			 of the Moon and other destinations in the solar system and the important
			 national imperative of independent access to space, the National
			 Aeronautics and Space Administration shall plan to return to the Moon by 2022
			 and develop a sustained human presence on the Moon, in order to promote
			 exploration, commerce, science, and United States preeminence in space as a
			 stepping stone for the future exploration of Mars and other destinations. The
			 budget requests and expenditures of the National Aeronautics and Space
			 Administration shall be consistent with achieving this goal.
		
